Exhibit 99.1 2nd Quarter 2011 •Report to Shareholders •Three and six months ended April 30, 2011 TD Bank Group Reports Second Quarter 2011 Results The financial information in this document is reported in Canadian dollars, and is based on our unaudited Interim Consolidated Financial Statements and related Notes prepared in accordance with Canadian generally accepted accounting principles (GAAP), unless otherwise noted. SECOND QUARTER FINANCIAL HIGHLIGHTS, compared with the second quarter a year ago: • Reported diluted earnings per share were $1.46, compared with $1.30. • Adjusted diluted earnings per share were $1.59, compared with $1.36. • Reported net income was $1,332 million, compared with $1,176 million. • Adjusted net income was $1,451 million, compared with $1,234 million. YEAR-TO-DATE FINANCIAL HIGHLIGHTS, six months ended April 30, 2011, compared with the corresponding period a year ago: • Reported diluted earnings per share were $3.14, compared with $2.74. • Adjusted diluted earnings per share were $3.33, compared with $2.96. • Reported net income was $2,873 million, compared with $2,473 million. • Adjusted net income was $3,039 million, compared with $2,664 million. Adjusted measures are non-GAAP. Refer to the “How the Bank Reports” section of the Management’s Discussion and Analysis for an explanation of reported and adjusted results. SECOND QUARTER ADJUSTMENTS (ITEMS OF NOTE) The second quarter reported earnings figures included the following items of note: • Amortization of intangibles of $108 million after tax (12 cents per share), compared with $123 million after tax (14 cents per share) in the second quarter last year. • A gain of $6 million after tax (1 cent per share), due to the change in fair value of derivatives hedging the reclassified available-for-sale debt securities portfolio, compared with a gain of $23 million after tax (3 cents per share) in the second quarter last year. • Integration and restructuring charges of $16 million after tax (2 cents per share), relating to the U.S. Personal and Commercial Banking acquisitions. • A gain of $2 million after tax, due to the change in fair value of credit default swaps hedging the corporate loan book, net of provision for credit losses (PCL), compared with a loss of $2 million after tax in the second quarter last year. • Integration charges of $3 million after tax, relating to the Chrysler Financial acquisition. TORONTO, May 26, 2011 - TD Bank Group (TD or the Bank) today announced its financial results for the second quarter ended April 30, 2011. Overall results for the quarter reflected very strong retail earnings in Canada and the U.S. During the quarter, TD also completed its purchase of Chrysler Financial. “TD continued to build on its momentum in the second quarter, delivering double-digit earnings growth across all of our retail businesses,” said Ed Clark, Group President and Chief Executive Officer, TD.” Total adjusted retail earnings remained near the record $1.4 billion set in the prior quarter, and are up 17% from a year earlier - a great display of the resilience and earnings capability of our customer-focused franchises.” TD BANK GROUP • SECOND QUARTER 2 Page 2 Canadian Personal and Commercial Banking Canadian Personal and Commercial Banking posted earnings of $847 million for the quarter, up 11% from the same period last year. TD Canada Trust (TDCT) reported strong volume growth in business loans and deposits and solid growth in personal deposits, mortgages and indirect lending and a continued improvement in PCL. Customer satisfaction hit a new record in the quarter. “This was the second best quarter on record for Canadian Personal and Commercial Banking, despite fewer days in the quarter and, as expected, some slowing in personal banking volume growth from the exceptional levels seen in 2010,” said Tim Hockey, Group Head, Canadian Banking and Insurance, TD. “Having gained significant market share in recent years, our business bank again performed very well, growing both loans and deposits. We continue to expect a strong year for TDCT in 2011, although year-over-year earnings growth will moderate in the third quarter.” Wealth Management Global Wealth net income, which excludes TD’s reported investment in TD Ameritrade, was $150 million in the quarter, up 35% from the same period last year, largely driven by fee revenue from higher client assets, strong trading volume, and higher net interest margin. TD Ameritrade contributed $57 million in earnings to the segment, up 2% from the same period last year. “These results marked a record profit for our business, driven in part by a very high level of trading activity in the first half of the quarter and the continuing upward trend of the equity markets, which helped revenue growth,” said Mike Pedersen, Group Head, Wealth Management, Direct Channels and Corporate Shared Services, TD. “We remain confident we will deliver a very strong year based on the performance we’ve seen in the first six months of 2011.” U.S. Personal and Commercial Banking U.S. Personal and Commercial Banking generated US$315 million in reported net income for the quarter, up 31% from the same period last year. On an adjusted basis, the segment earned US$331 million, up 37% from the second quarter of last year. Revenue in U.S. dollar terms grew 23% from the same period last year, primarily driven by very strong growth in loans and deposits and acquisitions. “This was a very good quarter for TD Bank, America’s Most Convenient Bank, thanks to strong organic growth, stabilizing credit, the ongoing expansion of our store network and our focus on our customers,” said Bharat Masrani, Group Head, U.S. Personal and Commercial Banking, TD. “We remain confident we will deliver strong volume growth for the balance of the year, even though the economy is still recovering.” Wholesale Banking Wholesale Banking reported net income of $180 million, down 18% from the same period last year. The results reflected lower revenue in equity derivatives and fixed income trading. Securities gains in the investment portfolio were minimal in the current quarter, as compared with higher gains in the same quarter last year. “Our results were at the lower end of our expectations reflecting the global shocks and increased competition in fixed income markets that characterized the quarter,” said Bob Dorrance, Group Head, Wholesale Banking, TD. “We expect that robust competition in a tentative market will continue, but we’reoptimistic we will be able to capture new issuance and advisory business as the economy recovers and clients return to the capital markets.” Corporate The Corporate segment, which includes the Bank’s other activities, recorded a net loss of $205 million on a reported basis, compared with $217 million in the same period a year earlier, and a net loss of $102 million on an adjusted basis, compared with $159 million in the same period last year. Capital TD’s Tier 1 capital ratio was 12.7% in the quarter, consistent with last quarter. Strong organic capital generation was partially offset by the impact of the Chrysler Financial acquisition. Capital quality remained very high, with tangible common equity comprising more than 75% of Tier 1 capital. Conclusion “These results show yet again that TD can deliver profitable and sustainable growth thanks to the strength and stability of our retail businesses,” Clark said. “We believe the North American economic picture is continuing to improve, but that improvement is gradual and will still take some time. We remain confident that 2011 will be a very good year for the bank as we continue to deliver strong operating results and invest for future growth.” The foregoing contains forward-looking statements. Please see the “Caution Regarding Forward-Looking Statements” on page 3. TD BANK GROUP • SECOND QUARTER 2 Page 3 CONTENTS 1 SECOND QUARTER FINANCIAL HIGHLIGHTS and 34 Accounting Policies and Estimates ADJUSTMENTS (ITEMS OF NOTE) 40 Changes in Internal Control over Financial Reporting MANAGEMENT’S DISCUSSION AND ANALYSIS INTERIM CONSOLIDATED FINANCIAL STATEMENTS 4 Financial Highlights 41 Interim Consolidated Balance Sheet 5 How We Performed 42 Interim Consolidated Statement of Income 9 Financial Results Overview 43 Interim Consolidated Statement of Changes in 13 How Our Businesses Performed Shareholders’ Equity 23 Balance Sheet Review 43 Interim Consolidated Statement of Comprehensive Income 24 Credit Portfolio Quality 44 Interim Consolidated Statement of Cash Flows 26 Capital Position 45 Notes to Interim Consolidated Financial Statements 27 Managing Risk 31 Off-Balance Sheet Arrangements 59 SHAREHOLDER AND INVESTOR INFORMATION 33 Quarterly Results Caution Regarding Forward-Looking Statements From time to time, the Bank makes written and/or oral forward-looking statements, including in this document, in other filings with Canadian regulators or the U.S. Securities and Exchange Commission, and in other communications. In addition, representatives of the Bank may make forward-looking statements orally to analysts, investors, the media and others. All such statements are made pursuant to the “safe harbour” provisions of, and are intended to be forward-looking statements under, applicable Canadian and U.S. securities legislation, including the U.S. Private Securities Litigation Reform Act of 1995. Forward-looking statements include, but are not limited to, statements made in this report in the “Business Outlook” section for each business segment, in the “Performance Summary” and in other statements regarding the Bank’s objectives and priorities for 2011 and beyond and strategies to achieve them, and the Bank’s anticipated financial performance. Forward-looking statements are typically identified by words such as “will”, “should”, “believe”, “expect”, “anticipate”, “intend”, “estimate”, “plan”, “may”, and “could”. By their very nature, these statements require the Bank to make assumptions and are subject to inherent risks and uncertainties, general and specific. Especially in light of the uncertainty related to the financial, economic and regulatory environments, such risks and uncertainties - many of which are beyond the Bank’s control and the effects of which can be difficult to predict - may cause actual results to differ materially from the expectations expressed in the forward-looking statements. Risk factors that could cause such differences include: credit, market (including equity, commodity, foreign exchange, and interest rate), liquidity, operational, reputational, insurance, strategic, regulatory, legal, environmental, and other risks, all of which are discussed in the Management’s Discussion and Analysis (“MD&A”) in the Bank’s 2010 Annual Report. Additional risk factors include the impact of recent U.S. legislative developments, as discussed under “Significant Events in 2010” in the “How We Performed” section of the 2010 MD&A; changes to and new interpretations of capital and liquidity guidelines and reporting instructions; increased funding costs for credit due to market illiquidity and competition for funding; and the failure of third parties to comply with their obligations to the Bank or its affiliates relating to the care and control of information. We caution that the preceding list is not exhaustive of all possible risk factors and other factors could also adversely affect the Bank’s results. For more detailed information, please see the “Risk Factors and Management” section of the 2010 MD&A. All such factors should be considered carefully, as well as other uncertainties and potential events, and the inherent uncertainty of forward-looking statements, when making decisions with respect to the Bank and we caution readers not to place undue reliance on the Bank’s forward-looking statements. Material economic assumptions underlying the forward-looking statements contained in this document are set out in the Bank’s 2010 Annual Report under the headings “Economic Summary and Outlook”, as updated in this report; for each business segment, “Business Outlook and Focus for 2011”, as updated in this report under the headings “Business Outlook”; and for the Corporate segment in this report under the heading “Outlook”. Any forward-looking statements contained in this document represent the views of management only as of the date hereof and are presented for the purpose of assisting the Bank’s investors and analysts in understanding the Bank’s financial position, objectives and priorities and anticipated financial performance as at and for the periods ended on the dates presented, and may not be appropriate for other purposes. The Bank does not undertake to update any forward-looking statements, whether written or oral, that may be made from time to time by or on its behalf, except as required under applicable securities legislation. This document was reviewed by the Bank’s Audit Committee and was approved by the Bank’s Board of Directors, on the Audit Committee’s recommendation, prior to its release. TD BANK GROUP • SECOND QUARTER 2 Page 4 MANAGEMENT’S DISCUSSION AND ANALYSIS OF OPERATING PERFORMANCE This Management’s Discussion and Analysis (MD&A) is presented to enable readers to assess material changes in the financial condition and operating results of TD Bank Group (TD or the Bank) for the three and six months ended April 30, 2011, compared with the corresponding periods. This MD&A should be read in conjunction with the Bank’s unaudited Interim Consolidated Financial Statements and related Notes included in this Report to Shareholders and with the 2010 Annual Report. This MD&A is dated May 26, 2011. Unless otherwise indicated, all amounts are expressed in Canadian dollars and have been primarily derived from the Bank’s 2010 Annual Report or Interim Consolidated Financial Statements and related Notes prepared in accordance with Canadian generally accepted accounting principles (GAAP). Certain comparative amounts have been reclassified to conform to the presentation adopted in the current period. Additional information relating to the Bank, including the Bank’s 2010 Annual Information Form, is available on the Bank’s website at http://www.td.com, as well as on SEDAR at http://www.sedar.com and on the U.S. Securities and Exchange Commission’s (SEC) website at http://www.sec.gov (EDGAR filers section). TABLE 1: FINANCIAL HIGHLIGHTS (millions of Canadian dollars, except as noted) For the three months ended For the six months ended Apr. 30 Jan. 31 Apr. 30 Apr. 30 Apr. 30 Results of operations Total revenue $ Provision for credit losses Non-interest expenses Net income - reported Net income - adjusted1 Economic profit2 Return on common equity - reported 14.0 % 15.5 % 13.0 % 14.8 % 13.5 % Return on invested capital2 13.4 % 14.1 % 12.0 % 13.8 % 12.9 % Financial position Total assets $ Total risk-weighted assets Total shareholders’ equity Financial ratios Efficiency ratio - reported 62.5 % 58.5 % 61.9 % 60.4 % 60.5 % Efficiency ratio - adjusted1 59.4 56.4 59.2 57.9 57.1 Tier 1 capital to risk-weighted assets 12.7 12.7 12.0 12.7 12.0 Provision for credit losses as a % of net average loans 0.50 0.60 0.58 0.68 Common share information - reported (Dollars) Per share earnings Basic $ Diluted Dividends per share Book value per share Closing share price Shares outstanding (millions) Average basic Average diluted End of period Market capitalization (billions of Canadian dollars) $ Dividend yield 3.1 % 3.3 % 3.5 % 3.2 % 3.5 % Dividend payout ratio 45.1 % 36.0 % 46.8 % 40.2 % 44.3 % Price to earnings ratio Common share information - adjusted (Dollars)1 Per share earnings Basic $ Diluted Dividend payout ratio 41.3 % 34.9 % 44.5 % 38.0 % 41.0 % Price to earnings ratio 1 Adjusted measures are non-GAAP. Refer to the “How the Bank Reports” section for an explanation of reported and adjusted results. 2 Economic profit and return on invested capital are non-GAAP financial measures. Refer to the “Economic Profit and Return on Invested Capital” section for an explanation. TD BANK GROUP • SECOND QUARTER 2 Page 5 HOW WE PERFORMED Corporate Overview The Toronto-Dominion Bank and its subsidiaries are collectively known as TD Bank Group (TD or the Bank). TD is the sixth largest bank in North America by branches and serves more than 19 million customers in four key businesses operating in a number of locations in key financial centres around the globe: Canadian Personal and Commercial Banking, including TD Canada Trust and TD Insurance; Wealth Management, including TD Waterhouse and an investment in TD Ameritrade; U.S. Personal and Commercial Banking, including TD Bank, America's Most Convenient Bank; and Wholesale Banking, including TD Securities. TD also ranks among the world's leading online financial services firms, with approximately 7 million online customers. TD had $630 billion in assetsas atApril 30, 2011. The Toronto-Dominion Bank trades under the symbol “TD” on the Toronto and New York Stock Exchanges. How the Bank Reports The Bank prepares its Interim Consolidated Financial Statements in accordance with GAAP and refers to results prepared in accordance with GAAP as “reported” results. The Bank also utilizes non-GAAP financial measures to arrive at “adjusted” results to assess each of its businesses and to measure overall Bank performance. To arrive at adjusted results, the Bank removes “items of note”, net of income taxes, from reported results. The items of note relate to items which management does not believe are indicative of underlying business performance. The Bank believes that adjusted results provide the reader with a better understanding of how management views the Bank’s performance. The items of note are listed in the table on the following page. As explained, adjusted results are different from reported results determined in accordance with GAAP. Adjusted results, items of note, and related terms used in this document are not defined terms under GAAP and, therefore, may not be comparable to similar terms used by other issuers. The following table provides the operating results - reported for the Bank. TABLE 2: OPERATING RESULTS - REPORTED (millions of Canadian dollars) For the three months ended For the six months ended Apr. 30 Jan. 31 Apr. 30 Apr. 30 Apr. 30 Net interest income $ Non-interest income Total revenue Provision for credit losses Non-interest expenses Income before income taxes, non-controlling interests in subsidiaries, and equity in net income of an associated company Provision for income taxes Non-controlling interests in subsidiaries, net of income taxes 25 26 26 51 53 Equity in net income of an associated company, net of income taxes 66 57 61 Net income - reported Preferred dividends 40 49 48 89 97 Net income available to common shareholders - reported $ TD BANK GROUP • SECOND QUARTER 2 Page 6 TABLE 3: NON-GAAP FINANCIAL MEASURES - RECONCILIATION OF ADJUSTED TO REPORTED NET INCOME (millions of Canadian dollars) For the three months ended For the six months ended Apr. 30 Jan. 31 Apr. 30 Apr. 30 Apr. 30 Operating results - adjusted Net interest income $ Non-interest income1 Total revenue Provision for credit losses2 Non-interest expenses3 Income before income taxes, non-controlling interests in subsidiaries, and equity in net income of an associated company Provision for income taxes4 Non-controlling interests in subsidiaries, net of income taxes 25 26 26 51 53 Equity in net income of an associated company, net of income taxes5 82 74 83 Net income - adjusted Preferred dividends 40 49 48 89 97 Net income available to common shareholders - adjusted Adjustments for items of note: Increase (decrease) in net income Amortization of intangibles6 ) Fair value of derivatives hedging the reclassified available-for-sale debt securities portfolio7 6 81 23 87 27 Integration and restructuring charges relating to U.S. Personal and Commercial Banking acquisitions8 ) ) - ) ) Fair value of credit default swaps hedging the corporate loan book, net of provision for credit losses9 2 (3
